Per Curiam.

This is an action in mandamus originating in this court to compel respondent, Secretary of State, to file certain articles of incorporation which he has refused to file.
The case is now before this court on respondent’s demurrer to the petition.
We do not deem it necessary to set forth the purpose clause of relator’s proposed articles of incorporation. Some of the purposes set forth in that purpose clause describe activities which would amount to the practice of law. Relator admitted this in argument before this court. It follows that the demurrer must be sustained and the writ denied. See State, ex rel. Green, v. Brown, Secy. of State, 173 Ohio St., 114.

Writ denied.

Taet, C. J., Zimmerman, Matthias, O’Neill, Grieeith, Herbert and Gibson, JJ., concur.